Case: 16-60812       Document: 00514229586         Page: 1     Date Filed: 11/08/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                     No. 16-60812                                 FILED
                                   Summary Calendar                        November 8, 2017
                                                                             Lyle W. Cayce
                                                                                  Clerk
WILSON ANTONIO RIVERA-TORRES,

                                                  Petitioner

v.

JEFFERSON B. SESSIONS, III, U. S. ATTORNEY GENERAL,

                                                  Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A099 651 038


Before JONES, SMITH, and BARKSDALE, Circuit Judges.
PER CURIAM: *
       Wilson Antonio Rivera-Torres, a native and citizen of El Salvador, moved
to reopen to challenge his in absentia removal order entered in 2006. The
Immigration Judge (IJ) denied his motion and the Board of Immigration
Appeals (BIA) dismissed his appeal. Rivera moved to reconsider, which the
BIA also denied. He petitions for review of only the BIA’s order denying his
motion to reconsider.


       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 16-60812     Document: 00514229586     Page: 2   Date Filed: 11/08/2017


                                  No. 16-60812

      “[T]he BIA’s denial of a motion to reconsider [is reviewed] under a highly
deferential abuse of discretion standard.” Le v. Lynch, 819 F.3d 98, 104 (5th
Cir. 2016).   Because Rivera has not petitioned for review of the BIA’s
underlying order dismissing his appeal of the IJ’s decision, we lack jurisdiction
to review any challenge to that order. Bright v. Holder, 649 F.3d 397, 399 n.1
(5th Cir. 2011); Guevara v. Gonzales, 450 F.3d 173, 176 (5th Cir. 2006). We
also lack jurisdiction to review any issue Rivera did not exhaust by first
presenting it to the BIA. E.g., Omari v. Holder, 562 F.3d 314, 318–19 (5th Cir.
2009).
      Rivera fails to address how the BIA abused its discretion in denying
reconsideration. Instead, he asserts: the notice of the removal hearing was
improperly served on an attorney who no longer represented him; he was not
required to comply with the procedural requirements for establishing a claim
of ineffective assistance of counsel; or, in the alternative, he had substantially
complied with those requirements and the BIA erred in requiring strict
compliance.   But, Rivera did not present these points to the BIA in his
reconsideration motion; therefore, we lack jurisdiction to consider them. See
Bright, 649 F.3d at 399 n.1; Omari, 562 F.3d at 318–19.
      DISMISSED.




                                        2